PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASEContact:Mark F. Bradley September 9, 2009 President and Chief Executive Officer (740) 373-3155 PEOPLES BANCORP INC. TO ADD NEW EXECUTIVE VICE PRESIDENT Daniel K. McGill named Executive Vice President, Chief Commercial Lending Officer MARIETTA, Ohio - Peoples Bancorp Inc. (NASDAQ: PEBO) announces the addition of an executive position to provide strategic leadership of the company’s commercial banking associates.Daniel K. McGill will begin September 14, 2009 as Executive Vice President, Chief Commercial Lending Officer for Peoples Bancorp Inc. and banking subsidiary Peoples Bank. “We are pleased to welcome Dan to our executive leadership team,” said Mark F. Bradley, President and Chief Executive Officer of Peoples Bancorp Inc. and Peoples Bank.“Dan will lead our commercial lenders and small business banking associates in our client relationship-based sales and service strategies.The addition of Dan to our leadership group helps us continue the integration and growth of our product offerings across banking, insurance and investment services.” McGill recently served for the past 10 years as a regional president for First Merit Bank, where he was responsible for managing and growing community banking offices in parts of Ohio and western Pennsylvania.He specifically managed sales and client service efforts across commercial banking and wealth management lines of business.McGill has over 20 years experience in the financial services industry.
